NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-2969-16T4
JOANNA B. ORLOWSKI,

     Plaintiff-Respondent/
     Cross-Appellant,
                                     APPROVED FOR PUBLICATION
v.                                               May 7, 2019

ROBERT ORLOWSKI,                         APPELLATE DIVISION


     Defendant-Appellant/
     Cross-Respondent.
___________________________

           Argued April 2, 2019 – Decided May 7, 2019

           Before Judges Fisher, Hoffman and Geiger.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Bergen County,
           Docket No. FM-02-1778-14.

           Robert Orlowski, appellant/cross-respondent, argued
           the cause pro se (Cores & Associates, LLC, attorney;
           Amy S.Cores, on the briefs).

           Stephen H. Roth argued the cause for respondent/cross-
           appellant.

     The opinion of the court was delivered by

GEIGER, J.A.D.
      In this post-judgment matrimonial appeal, we consider whether a court

may compel reimbursement of college tuition, forensic accountant's fees, and

counsel fees, through an enhanced wage garnishment and a Qualified Domestic

Relations Order (QDRO) against the obligor's individual annuity account funds

on deposit in an annuity governed by the Employee Retirement Income Security

Act of 1974 (ERISA), 29 U.S.C. §§ 1001 to 1461. We hold that unpaid awards

for counsel fees and expert witness fees relating to child support, property

distribution, and college tuition reimbursement are enforceable by QDRO from

ERISA protected pension funds when an ex-spouse is the alternative payee of

the QDRO. We further hold the counsel fee judgments relating to child and

spousal support are enforceable through an enhanced wage garnishment.

                                       I.

      The complex procedural history underlying this appeal necessitates a brief

review of the proceedings that led to the arrearages owed to plaintiff Joanna B.

Orlowski, her enforcement efforts, and defendant Robert Orlowski's bad faith,

unclean hands, frivolous litigation in both state and federal court, and willful,

sustained failure to comply with court orders.

      Before we discuss the pertinent facts and procedural history, we note

defendant appealed numerous orders and directed our attention to several


                                                                         A-2969-16T4
                                       2
alleged trial court errors.   Defendant's appeal, however, was dismissed for

failure to timely file a brief, so we do not consider those issues. Accordingly,

our review of the facts and procedural history is limited to those relevant to

plaintiff's cross-appeal.

      Defendant is a member of the International Union of Operating Engineers

Local 14-14B (the Union). The Union administers a pension fund known as the

Annuity Fund of the International Union of Operating Engineers Local 14 -14B

(the Annuity).     Defendant has substantial ERISA protected funds in his

individual annuity account (the annuity funds) with the Annuity.

      The parties were married in May 1993 and had two sons. Plaintiff's 2014

divorce action was finalized in 2016. The amended final judgment of divorce

(amended judgment) required defendant to pay his child support obligations by

wage garnishment.

      The amended judgment incorporated the parties' "partial" property

settlement agreement (PSA), which addressed the equitable distribution of

various marital assets, including the former marital residence and a 401(k)

investment account. The PSA also provided that plaintiff waived her claim for

alimony in exchange for a non-taxable lump sum payment of $120,000.

Notably, the PSA did not resolve equitable distribution of the annuity funds and


                                                                        A-2969-16T4
                                       3
plaintiff's IRA. The parties' mediator authored a supplemental letter to the PSA

that addressed certain child support and tax issues, and stated two issues

remained unresolved: (1) counsel fees; and (2) any claims or credits relating to

the fees incurred for the forensic accountant used to investigate the parties '

reciprocal claims of dissipation of marital assets.

      In a written opinion, the trial court explained the forensic accountant 's

report demonstrated defendant could not account for $118,175 in marital funds.

On the other hand, the trial court found defendant did not demonstrate plaintiff

dissipated marital funds. As a result, plaintiff was successful in her dissipation

claim. The court reallocated responsibility for $5000 of the fees charged by the

forensic accountant from plaintiff to defendant for services related to

defendant's meritless dissipation claim.

      As for counsel fees, the trial court recognized defendant's greater annual

income, assets, and lesser debt relative to plaintiff. It noted plaintiff moved

three times for enforcement of prior court orders and served sixteen subpoenas

to obtain discovery, which defendant obstructed. The court also stated the case

featured an "extensive litigious history" and plaintiff's dissipation claim was

successful, whereas defendant's was unsubstantiated.




                                                                          A-2969-16T4
                                        4
      Based on these findings, the trial court awarded plaintiff: one-half of the

marital assets dissipated by defendant to be paid from defendant's annuity

account via a QDRO; $5000 as reimbursement for fees paid to the forensic

accountant due to defendant's meritless dissipation claim; and $48,194.98 for

counsel fees. Defendant was further ordered to pay $1150 to the mediator.

      Thereafter, defendant refused to comply with the PSA and subsequent

court orders. His obstinance prompted plaintiff to move for enforcement in

April, May, September, and December of 2016. 1 All of plaintiff's enforcement

motions were granted, at least in part. Of note, on December 15, 2016, the tri al

court partially granted plaintiff's enforcement motion by: (1) entering judgment

against defendant in the amount of $5000 for failure to pay the forensic

accounting fee reimbursement; (2) imposing a wage execution to collect the

previously ordered and unpaid $48,194.98 in counsel fees; and (3) awarding

plaintiff attorney's fees incurred after March 31, 2016, relating to her




1
  Remarkably, in the midst of the 2016 enforcement motion practice, defendant
advised the court he transferred all of his assets, including the marital residence
and annuity funds, to a self-executed trust. This precipitated the entry of a
supplemental QDRO to enforce, by rollover, the $119,500 equitable distribution
settlement owed to plaintiff pursuant to the PSA.


                                                                           A-2969-16T4
                                        5
enforcement motions and her successful defense of an order to show cause filed

by defendant, in an amount to be determined.

      Defendant remained noncompliant. Plaintiff sought enforcement of the

prior orders, including payment of the previously awarded counsel fees, from

defendant's annuity funds through a QDRO. The trial court declined to enforce

the counsel fee arrearages "as alimony, by QDRO."

      In March 2016, defendant filed two petitions with the United States

District Court for the District of New Jersey to remove the case to federal court.

On March 8 and 10, 2016, the District Court remanded the case to the Superior

Court sua sponte.

      Defendant also filed a federal civil rights action against sixteen

defendants, including plaintiff, her attorney, the forensic accountant, the

mediator, Governor Christie, three Superior Court judges, and plaintiff 's former

attorney. The defendants named in the action moved to dismiss the complaint

with prejudice pursuant to Fed. R. Civ. P. 12(b)(6) and for sanctions. District

Court Judge Susan D. Wigenton dismissed the action with prejudice but denied

the application for sanctions.




                                                                          A-2969-16T4
                                        6
      Incredibly, in May 2016, defendant filed yet another application for

removal, which the District Court denied. The District Court also prohibited

defendant from filing any additional pleadings without permission of the court.

      On May 30, 2017, the trial court awarded plaintiff counsel fees of

$63,786.50 for the post-March 31, 2016 state court proceedings. The court

explained that plaintiff had to file several motions to enforce the terms of the

PSA. It recognized defendant acted in bad faith throughout the litigation by

engaging in efforts to prevent the enforcement of the amended judgment, PSA,

and subsequent orders. 2 The court also noted defendant earned a much higher

income than plaintiff and carried a balance of $395,334 in annuity funds.

      Plaintiff moved to enforce litigant's rights and for sanctions due to

defendant's refusal to pay the $131,495.48 she seeks on appeal. The trial court

ordered defendant to pay his portion of the college tuition expenses but declined

to impose coercive sanctions. The trial court declined to impose an enhanced

wage garnishment to collect unpaid counsel fee awards and the forensic



2
  In addition to dissipating and transferring marital assets to a trust, defendant
also routinely submitted baseless filings that generated otherwise unnecessary
counsel fees and delayed enforcement of plaintiff's rights. For example,
defendant filed meritless motions for recusal of the trial judge, to dismiss
plaintiff's applications for want of subject-matter jurisdiction, and for leave to
appeal.
                                                                          A-2969-16T4
                                        7
accountant fee reimbursement. Although the court stated on the record that an

enhanced wage garnishment would be established against defendant for th e

college tuition reimbursement, the order does not reflect that an enhanced wage

garnishment was ordered. The lump sum amount of $14,514 was added to

defendant's child support obligations, representing his college tuition

responsibility.   A subsequent March 23, 2018 amended order provided

defendant's disposable earnings would be garnished at fifty-five percent

pursuant to 15 U.S.C. § 1673 and reiterated that the $14,514 college tuition

reimbursement was added to defendant's child support obligation. 3

      Defendant's appeal, ultimately dismissed, and plaintiff's cross-appeal

followed. Plaintiff cross-appealed certain aspects of several orders. She argues:

(1) the trial court erred by not enforcing the counsel fee judgments and college

tuition award through a QDRO against defendant's annuity funds; and (2) the

trial court erred by not enforcing the counsel fee judgments by an enhanced wage

garnishment. Plaintiff contends that she will be unable to enforce the counsel

and expert fee awards absent a QDRO due to defendant's manipulation of his


3
  15 U.S.C. § 1673(b)(2)(A) allows the court to garnish fifty-five percent of an
employee's disposable income, if the employee is supporting a child or spouse
and the wage garnishment is related to past due child support, spousal support,
or unpaid taxes.


                                                                         A-2969-16T4
                                       8
assets. She argues she is entitled to this remedy as a matter of equity to prevent

the injustice she would otherwise suffer.

                                        II.

      ERISA was enacted by Congress to protect employees and their

dependents who rely on retirement plans. Hawxhurst v. Hawxhurst, 318 N.J.

Super. 72, 82-83 (App. Div. 1998). The primary safeguard is ERISA's "broadly

worded preemption clause which establishes the regulation of pension plans 'as

exclusively a federal concern.'"     Id. at 83 (quoting Alessi v. Raybestos-

Manhattan, Inc., 451 U.S. 504, 523 (1981)). ERISA also safeguards pension

funds through its "spendthrift" provision, which mandates each pension plan

contain an anti-alienation provision that prohibits the assignment or alienation

of pension benefits. 29 U.S.C. § 1056(d)(1). "Assignment or alienation" is

defined as "[a]ny direct or indirect arrangement . . . whereby a party acquires

from a participant or beneficiary a right or interest enforceable against the plan

in, or to, all or any part of the plan benefit payment which is, or may become,

payable to the participant or beneficiary." Hawxhurst, 318 N.J. Super. at 84

(alterations in original) (quoting 26 C.F.R. § 1.401(a)-13(c)(1)(ii)).

      The anti-alienation provision reflects a policy "to safeguard a stream of

income for pensioners (and their dependents, who may be, and who usually are


                                                                          A-2969-16T4
                                        9
blameless) even if that decision prevents others from securing relief for wrongs

done them." Guidry v. Sheet Metal Workers Nat'l Pension Fund, 493 U.S. 365,

376 (1990) (emphasis added). In Guidry, the Court found it inappropriate "to

approve any generalized equitable exception . . . to ERISA's prohibition on the

assignment or alienation of pension benefits," even though the anti-alienation

provision can hinder the collection of a lawful debt. Ibid.

      "The spendthrift provision is mandatory and contains only two

exceptions." Hawxhurst, 318 N.J. Super. at 84. The first exception allows

voluntary and revocable assignments of not more than ten percent of any benefit

payment. 29 U.S.C. § 1056(d)(2). The second exception was created when

Congress enacted the Retirement Equity Act of 1984, 98 P.L. 397, 98 Stat. 1433,

which permits payments from a plan pursuant to a QDRO. Guidry, 493 U.S. at

376 n.18 (citing 29 U.S.C. § 1056(d)(3)).          These exceptions are strictly

construed. Id. at 377.

      A QDRO is a domestic relations order, "which creates or recognizes the

existence of an alternative payee's right to, or assigns to an alternative payee the

right to, receive all or a portion of the benefits payable with respect to a

participant under a plan." 29 U.S.C. § 1056(d)(3)(B); see also 26 U.S.C. §

414(p)(1). An "alternate payee" is defined as "any spouse, former spouse, child,


                                                                            A-2969-16T4
                                        10
or other dependent of a participant who is recognized by a domestic relations

order as having a right to receive all, or a portion of, the benefits payable under

a plan with respect to such participant." 29 U.S.C. § 1056(d)(3)(K); see also 26

U.S.C. § 414(p)(8). A domestic relations order is defined as:

            any judgment, decree, or order (including approval of a
            property settlement agreement), which relates to the
            provision of child support, alimony payments, or
            marital property rights to a spouse, former spouse,
            child, or other dependent of a participant, and is made
            pursuant to a State domestic relations law . . . .

            [29 U.S.C. § 1056(d)(3)(B)(ii).]

      Marital decrees that do not meet the statutory definition of a QDRO are

preempted by ERISA. Ross v. Ross, 308 N.J. Super. 132, 150 (App. Div. 1998).

When a marital decree qualifies as a QDRO, the anti-alienation provision does

not apply, 29 U.S.C. § 1056(d)(3)(A); Guidry, 493 U.S. at 376 n.18; Johnson v.

Johnson, 320 N.J. Super. 371, 381 (App. Div. 1999), and it is "exempt from

ERISA's preemption provision," Hawxhurst, 318 N.J. Super. at 84 n.1 (citing

Boggs v. Boggs, 520 U.S. 833, 846-47 (1997)).

      Notably, our statutes and rules provide for the award of counsel fees in

family actions. N.J.S.A. 2A:34-23 (authorizing the award of counsel and expert

fees in divorce proceedings, either before or after a judgment of divorce is

entered); N.J.S.A. 2A:34-23a (requiring the defaulting party to pay the counsel

                                                                           A-2969-16T4
                                       11
fees incurred by the custodial party "in any action to enforce and collect child

support"); R. 4:42-9(a)(1) (authorizing counsel fee allowances in family

actions).

                                      A.

      We first address enforcement of the counsel fee and forensic accountant

awards through a QDRO. We are mindful of our decision in Johnson, which

held counsel fee awards were not enforceable against a pension plan through a

QDRO that violated the terms of the pension plan and was payable directly to

the attorney. 320 N.J. Super. at 382-83. The material facts in Johnson, however,

are distinguishable in several fundamental ways.

      In Johnson, the annuity fund appealed from orders requiring it to pay the

attorneys' fees incurred by both parties in their divorce action. Id. at 374. We

found the proposed order did not qualify as a QDRO under ERISA for three

reasons. Id. at 382-83. First, the orders required payments directly to the

attorneys. "[A]ttorneys do not meet ERISA's definition of an 'alternate payee,'

defined as 'any spouse, former spouse, [or] child . . . recognized by a domestic

relations order as having a right to receive all, or a portion of, the benefits

payable under a plan with respect to such participant.'" Id. at 382 (quoting 29

U.S.C. § 1056(d)(3)(K)). Second, the orders related to payment of attorneys '


                                                                        A-2969-16T4
                                      12
fees "arising out of the dissolution of the Johnsons' marriage," rather than child

support, alimony, or equitable distribution as required by 29 U.S.C. §

1056(d)(3)(B)(i).   Ibid.   Third, requiring payment of attorneys' fees before

benefits payments began at age fifty-five or withdrawal from active employment

for at least six months, was a benefit not provided for under the annuity fund

plan, "and thus violate[d] 29 U.S.C. § 1056(d)(3)(D)(i)." Ibid. We therefore

concluded the "assignment violated the provisions of the Annuity Fund Plan and

29 U.S.C.A. § 1056(d)(3)(D)(i)." Id. at 383.

      None of those disqualifying facts are present here. The alternate payee of

the proposed QDRO was defendant's former spouse, by rollover, not her attorney

or the forensic accountant. The attorney's fees related to enforcement of child

support and equitable distribution obligations, not dissolution of the marriage.

The forensic accountant fees related to investigation of defendant's meritless

marital asset dissipation claim. And the QDRO payments did not violate the

annuity plan, which permits transfers by rollover, as evidenced by the Annuity's

approval of the proposed QDRO. Under these starkly different circumstances,

the proposed QDRO violated neither ERISA nor our holding in Johnson. Entry

of the proposed QDRO to enforce the two fee awards is permissible under

ERISA's anti-alienation exception.


                                                                          A-2969-16T4
                                       13
      Other courts have held QDROs may be used to enforce a counsel fee

award incurred in obtaining a child support order, Silverman v. Spiro, 784

N.E.2d 1, 7-9 (Mass. 2003); Adler v. Adler, 638 N.Y.S.2d 29 (N.Y. App. Div.

1996), or to enforce support arrears, Renner v. Blatte, 650 N.Y.S.2d 943, 946

(N.Y. Sup. Ct. 1996); In re Marriage of Olivarez, 232 Cal. Rptr. 794, 797-99

(Cal. Ct. App. 1986).

      The Silverman court distinguished Johnson, noting the alternate payee

was the child's father, not the attorney. Silverman, 784 N.E.2d at 9 n.5. While

it recognized ERISA did not expressly permit the use of a QDRO to satisfy

counsel fee awards, the court nevertheless explained:

            Necessarily implicit, however, in the Federal law's
            recognition of a QDRO, is authorization for the
            reimbursement of attorney's fees incurred in obtaining
            a proper order. Were it otherwise, a former spouse or
            party who succeeded in obtaining an appropriate
            QDRO, would have the order reduced by the necessity
            of paying attorney's fees. In some circumstances, a
            former spouse or party might even forgo seeking a
            needed QDRO because of the prohibitive nature of
            unreimbursed attorney's fees. These results would
            undermine the intent of Congress in establishing the
            QDRO exception by denying deserving parties and
            children a recovery to which they are entitled.

            [Id. at 8.]




                                                                       A-2969-16T4
                                     14
We concur with this analysis. A fundamental maxim of equitable jurisprudence

is that "equity will not suffer a wrong without a remedy." Crane v. Bielski, 15

N.J. 342, 349 (1954). Plaintiff's court-ordered remedies will likely remain

unsatisfied absent enforcement by QDRO.

      We further note the broad protections afforded to child support orders

when Congress enacted the Bankruptcy Abuse Prevention and Consumer

Protection Act of 2005 (BAPCPA), 109 P.L. 8, 119 Stat. 23. BAPCPA amended

the Bankruptcy Code to clarify that a debt for a "domestic support obligation"

owed to, or recoverable by, a spouse, former spouse, or child of the debtor in

the nature of alimony, maintenance, or support of such spouse, former spo use,

or child, established by a separation agreement, divorce decree, property

settlement agreement, or court order is non-dischargeable.       11 U.S.C. §§

101(14A), 523(a)(5) and (a)(15).      This exception to discharge has been

interpreted as applying to counsel fees incurred to obtain or enforce a domestic

support obligation. See, e.g., Reissig v. Gruber (In re Gruber), 436 B.R. 39, 43

(Bankr. N.D. Ohio 2010); In re Uzaldin, 418 B.R. 166 (Bankr. E.D. Va. 2009).

Thus, a court-ordered obligation to pay an ex-spouse's counsel fees in

matrimonial proceedings is a non-dischargeable domestic support obligation.

Court-ordered counsel fees incurred in post-divorce proceedings that are


                                                                        A-2969-16T4
                                      15
payable directly to the attorney are likewise non-dischargeable. Gruber, 436

B.R. at 44; accord Clair Griefer LLP v. Prensky (In re Prensky), 416 B.R. 406,

410-11 (Bankr. D.N.J. 2009).

      Ordinarily, QDROs should be utilized to enforce counsel and expert fee

awards only when other assets sufficient to satisfy the awards either do not exist

or have been made unavailable by the obligor. We find that to be the case here.

      For these reasons, we hold plaintiff was entitled to enforce the counsel

and expert fee awards through a QDRO naming her alternate payee. The trial

court failed to permit that relief.

                                         B.

      We next address the enforcement of the college tuition reimbursement

arrears through a QDRO naming plaintiff as alternate payee. For the following

reasons, we conclude the college tuition reimbursement arrears were enforceable

against defendant's annuity funds through a QDRO.

      First, the trial court properly classified the college tuition payment as child

support. "[I]n appropriate circumstances, the privilege of parenthood carries

with it the duty to assure a necessary education for children." Newburgh v.

Arrigo, 88 N.J. 529, 543 (1982). "In this regard, college costs are recognized as

a form of support for unemancipated children." Ricci v. Ricci, 448 N.J. Super.


                                                                             A-2969-16T4
                                        16
546, 572 (App. Div. 2017). "The need and capacity of a child for higher

education are two of the many factors that a court must consider in determining

the amount of child support to order." Gac v. Gac, 186 N.J. 535, 542 (2006)

(citing N.J.S.A. 2A:34-23(a)(5)).

      Enforcement of child support arrears by QDRO is allowable under

ERISA's anti-alienation exception. Second, both plaintiff and the child fall

within ERISA's definition of permissible alternate payee because plaintiff is a

former spouse and the child is defendant's son. Third, the payment of the college

tuition arrears does not violate the Annuity plan and the form of the proposed

QDRO was approved by the Annuity.

      Therefore, entry of a QDRO in the amount of $14,514 payable to plaintiff

for college tuition reimbursement is permissible. It falls within the exception to

ERISA's anti-alienation provision since it is part of defendant's obligation to

support his son. It is also permissible as reimbursement to plaintiff for child

support payments, to the extent plaintiff was forced to make them on defendant's

behalf, because they "related to" defendant's child support obligation.

      We hold plaintiff was entitled to enforce the college tuition

reimbursement arrearages through a QDRO naming her alternate payee. The

trial court failed to permit that relief.


                                                                          A-2969-16T4
                                            17
                                        C.

      Last, we address the enforcement of the counsel fee judgments by an

enhanced wage execution. Domestic support orders are enforceable through an

enhanced wage execution of fifty-five percent of the obligor's disposable income

pursuant to 15 U.S.C. § 1673(b) and N.J.S.A. 2A:17-56.9. See Burstein v.

Burstein, 182 N.J. Super. 586, 593-94 (App. Div. 1982) (holding orders for

support arrears that are reduced to judgment are enforceable by an enhanced

wage execution of fifty-five percent); see also Cashin v. Cashin, 186 N.J. Super.

183, 186 (Ch. Div. 1982) ("New Jersey courts have the authority to enforce

orders of support by garnishment of a defendant's wages at the rate of [fifty-five

percent] a week."). "Child support" is defined as including attorney's fees and

related costs.   N.J.S.A. 2A:17-56.52.       Therefore, child support judgments,

including attorney's fees awarded to establish or enforce child support

obligations, are enforceable through an enhanced wage garnishment of fifty-five

percent of defendant's disposable income as defined by 15 U.S.C. § 1672(b).

Cashin, 186 N.J. Super. at 187. To the extent the counsel fee judgments related

to enforcement of child support, they are enforceable through an enhanced wage

garnishment. The trial court failed to permit that relief.




                                                                          A-2969-16T4
                                       18
      The same reasoning applies to spousal support judgments and attorney's

fees incurred to obtain or enforce spousal support. Id. at 186-88. To the extent

the counsel fee judgments related to enforcement of the lump sum to be paid in

lieu of alimony, they are enforceable through an enhanced wage garnishment.

The trial court also failed to permit that relief.

                                         III.

      In sum, we reverse the trial court orders denying entry of a QDRO payable

to plaintiff from defendant's ERISA protected annuity funds to enforce the

unpaid counsel fee, forensic accountant fee, and tuition reimbursement awards.

We also reverse the order denying enforcement of the counsel fee judgments by

an enhanced wage garnishment to the extent they related to child or spousal

support. We remand for further proceedings consistent with this opinion.

      Reversed and remanded. We do not retain jurisdiction.




                                                                        A-2969-16T4
                                         19